Order filed January 23, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00071-CV
                                    ____________

                IN THE INTEREST OF A.T., A MINOR CHILD


                    On Appeal from the 246th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-38393


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

      The notice of appeal was filed January 3, 2014. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The clerk’s
record and reporter’s record were due within 10 days after the notice of appeal was
filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The records have not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the clerk’s record and the reporter’s record have not been filed
timely in this accelerated appeal, we issue the following order:

      We order M. Jenine Redden, the official court reporter, to file the record in
this appeal on or before February 3, 2014. If she does not timely file the record
as ordered, the court will issue an order requiring her to appear at a hearing to
determine why the record has not been filed. We further order Chris Daniel, Harris
County District Clerk to file the clerk’s record in this appeal on or before
February 3, 2014.



                                  PER CURIAM